Exhibit 10.2

STOCK PURCHASE AGREEMENT



THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made and entered into as of
August 1, 2006, between Michael J. Gaughan ("Seller"), and Boyd Gaming
Corporation, a Nevada corporation ("Purchaser").

A. Seller owns 15,790,005 shares of common stock of Purchaser (the "Stock").

B. Seller has entered into that certain Unit Purchase Agreement dated as of
July 25, 2006, as amended by the letter agreement dated as of August 1, 2006 (as
so amended and as may be amended in the future, the "Unit Purchase Agreement"),
by and among Seller, Purchaser, Coast Hotels and Casinos, Inc., a Nevada
corporation and indirect, wholly owned subsidiary of Purchaser ("Coast"), and
Silverado South Strip, LLC, a Nevada limited liability company and wholly-owned
subsidiary of Coast, pursuant to which Seller has agreed to, among other things,
sell shares of Stock in the Offering.

C. Seller intends to sell 11,842,504 shares of the Stock (the "Firm Shares") in
the Offering (as defined in the Unit Purchase Agreement) and intends to grant
the underwriters in the Offering an option (the "Over-Allotment Option") to
purchase up to an additional 500,000 shares of the Stock (the "Over-Allotment
Shares") in connection with the Offering.

D. Concurrent with and contingent upon the closing of the sale of the Firm
Shares in the Offering, Purchaser desires to purchase, and Seller desires to
sell, 3,447,501 shares of the Stock owned by Seller (the "Initial Closing
Shares"), and concurrent with and contingent upon the closing of the last sale
of the Over-Allotment Shares in connection with the Offering or the expiration
of the Over-Allotment Option without exercise, Purchaser desires to purchase,
and Seller desires to sell, all Over-Allotment Shares that are not sold in
connection with the Offering (the "Subsequent Closing Shares"), in each case on
the terms and conditions hereinafter set forth.

D. All capitalized terms not defined herein shall have the definitions set forth
in the Unit Purchase Agreement.

NOW, THEREFORE, the parties hereto, in consideration of the mutual terms,
covenants and conditions hereinafter set forth, agree as follows:

PURCHASE



Purchases of Stock
.



1. At the Initial Closing (as defined in Section III below), Purchaser agrees to
purchase from Seller, and Seller agrees to sell to Purchaser, the Initial
Closing Shares, subject to the terms and conditions of this Agreement. At the
Initial Closing, title to the Initial Closing Shares purchased from Seller
pursuant to this Agreement shall pass to Purchaser.

2. At the Subsequent Closing (as defined in Section III below), Purchaser agrees
to purchase from Seller, and Seller agrees to sell to Purchaser, the Subsequent
Closing Shares, if any, subject to the terms and conditions of this Agreement.
At the Subsequent Closing, title to the Subsequent Closing Shares purchased from
Seller pursuant to this Agreement shall pass to Purchaser.



Consideration
.



1. At the Initial Closing, as consideration for the sale and transfer of the
Initial Closing Shares sold and transferred pursuant hereto, Purchaser shall
issue a note (the "Initial Closing Note") substantially in the form of Exhibit
6.10(d)(2) to the Unit Purchase Agreement to Seller and shall deliver the
Initial Closing Note to the Escrow Agent on behalf of Seller. The Initial
Closing Note shall have an initial aggregate principal amount equal to the
aggregate purchase price of the shares of Initial Closing Shares purchased from
Seller hereunder.

2. At the Subsequent Closing, if any, as consideration for the sale and transfer
of the Subsequent Closing Shares sold and transferred pursuant hereto, Purchaser
shall issue a note (the "Subsequent Closing Note") substantially in the form of
Exhibit 6.10(d)(2) to the Unit Purchase Agreement to Seller and shall deliver
the Subsequent Closing Note to the Escrow Agent on behalf of Seller. The
Subsequent Closing Note shall have an initial aggregate principal amount equal
to the aggregate purchase price of the shares of Subsequent Closing Shares
purchased from Seller hereunder.

Delivery of the Stock
. Seller agrees to deliver any and all share certificates representing Initial
Closing Shares and, if any, the Subsequent Closing Shares sold hereunder to
Purchaser, properly endorsed to Purchaser, at the Initial Closing and Subsequent
Closing, as applicable.



WARRANTIES OF PURCHASER AND SELLER
.



Warranties of Purchaser
. Purchaser has full corporate power and authority to enter into this Agreement
and to consummate the transactions that are contemplated by this Agreement and
to perform its obligations hereunder. All authorizations and consents necessary
for the execution and delivery of this Agreement on behalf of Purchaser have
been obtained by Purchaser. This Agreement has been duly authorized, executed
and delivered by or on behalf of Purchaser and constitutes a valid and binding
agreement of Purchaser enforceable against Purchaser in accordance with the
terms hereof.



Warranties of Seller
. Seller hereby represents and warrants to Purchaser as follows:



 1. Seller has full power, authority and legal right to enter into this
    Agreement and has the capacity to enter into this Agreement, to make the
    representations, warranties and agreements made by Seller herein, and to
    consummate the transactions that are contemplated by this Agreement and to
    perform his obligations hereunder. This Agreement has been duly executed and
    delivered by or on behalf of Seller and constitutes a valid and binding
    agreement of Seller enforceable against Seller in accordance with the terms
    hereof.

    

 2. Seller acknowledges that he has had access to all of the information that he
    considers necessary or appropriate to make an informed decision regarding
    the transactions contemplated by this Agreement and has such knowledge and
    experience in business and financial matters generally and regarding
    Purchaser and its Subsidiaries so as to enable him to understand and
    evaluate the risks and benefits of selling the Stock and to make an informed
    investment decision and to protect his own interest in connection with such
    decision and the negotiation and execution of this Agreement and the
    consummation of the transactions contemplated hereby.

    

 3. Intentionally Omitted.

    

 4. Seller has (a) good and marketable title to the Stock to be sold pursuant to
    this Agreement, free and clear of all Liens, Encumbrances, claims or other
    obligations relating to any sale, transfer or delivery thereof (except as
    set forth on Exhibit "A" attached hereto and pursuant to that certain
    Stockholders Agreement among Purchaser, William S. Boyd, Seller and Franklin
    Toti, dated as of July 1, 2004) and upon the delivery of and payment for
    such shares of Stock, Seller will deliver good and marketable title thereto,
    free and clear of all Liens, Encumbrances and claims whatsoever, and (b) all
    authorization and approvals required by Law, to sell, transfer and deliver
    such shares of Stock to Purchaser hereunder.

    

THE CLOSINGS
.



Place and Time of the Closings
. The closing of the purchase and sale of the Initial Closing Shares (the "
Initial Closing
") shall take place concurrently with the closing of the sale of the Firm Shares
in the Offering at the offices of Morrison & Foerster LLP, 19900 MacArthur
Boulevard, Irvine, California 92612. The closing of the purchase and sale of the
Subsequent Closing Shares, if any, (the "
Subsequent Closing
") shall take place concurrently with the later to occur of (i) the closing of
the last purchase by the underwriters of the Over-Allotment Shares in connection
with the Offering, or (ii) the expiration of the Over-Allotment Option without
exercise in full, at the offices of Morrison & Foerster LLP, 19900 MacArthur
Boulevard, Irvine, California 92612; provided that, in the event the
underwriters in the Offering at any time prior to the expiration of the
Over-Allotment Option inform Seller that they will not exercise any remaining
portion of the Over-Allotment Option, the Subsequent Closing shall occur as
promptly as practicable following the date such notice is given. The Initial
Closing and the Subsequent Closing are each referred to as a "Closing" and
collectively referred to as the "
Closings.
" 



Conduct of the Closings
.



 1. At each Closing, Seller or its agents shall deliver to Purchaser:

    

     a. the certificate(s) for the Seller's Initial Closing Shares or the
        Subsequent Closing Shares, as applicable, being sold hereunder (the
        "Certificates");
    
        
    
     b. an Assignment Separate From Certificate substantially in the form of
        Exhibit "B," with respect to the Initial Closing Shares or the
        Subsequent Closing Shares, as applicable, duly endorsed to Purchaser;
        and
    
        
    
     c. an executed Spousal Consent in the form attached hereto as Exhibit "C."
    
        

 2. At each Closing, Purchaser or its agents shall deliver a duly executed
    Initial Closing Note or Subsequent Closing Note, as applicable, to the
    Escrow Agent on behalf of the Seller.

    

 3. Upon reasonable request, Seller agrees to execute and deliver any additional
    documents reasonably deemed by Purchaser to be necessary or desirable to
    complete the sale of the shares of Initial Closing Shares or the Subsequent
    Closing Shares, as applicable.

    

Conditions to the Closings.



 1. The obligation of Seller to effect each Closing is subject to the
    satisfaction of each of the following conditions prior to the Closing, any
    of which may be waived in writing exclusively by Seller:

    

     a. The representations and warranties of Purchaser contained in this
        Agreement shall be true and correct in all respects on the date hereof
        and at and as of the Closing as if made at and as of such time. Seller
        shall have received a certificate signed on behalf of Purchaser by its
        Chief Executive Officer to such effect.
    
        
    
     b. Purchaser shall have performed in all material respects all obligations
        required to be performed by it under this Agreement at or prior to the
        Closing. Seller shall have received a certificate signed on behalf of
        Purchaser by its Chief Executive Officer to such effect.
    
        

 2. The obligation of Purchaser to effect each Closing is subject to the
    satisfaction of each of the following conditions prior to the Closing, any
    of which may be waived in writing exclusively by Purchaser:

    

     a. The representations and warranties of Seller: (i) contained in Sections
        II(B)(1) and (4) of this Agreement shall be true and correct in all
        respects on the date hereof, and shall be true and correct in all
        respects at and as of the Closing (without any exceptions contained
        therein) as if made at and as of such time; and (ii)  contained in
        Section II(B)(2) of this Agreement shall be true and correct in all
        material respects on the date hereof and at and as of the Closing as if
        made at and as of such time. Purchaser shall have received a certificate
        signed by Seller to such effect.
    
        
    
     b. Seller shall have caused Seller's spouse to execute, and Seller shall
        have delivered to Purchaser, the Spousal Consent in the form attached
        hereto as Exhibit "C".
    
        
    
     c. Seller shall have performed in all material respects all obligations
        required to be performed by it under this Agreement at or prior to the
        Closing. Purchaser shall have received a certificate signed by Seller to
        such effect.
    
        

INDEMNIFICATION
. Seller and Purchaser agree that any indemnification obligations of the parties
hereto shall be governed by and subject to the terms of the Unit Purchase
Agreement.



MISCELLANEOUS
.



Assignment; Binding Effect
. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned without the prior written consent of each party
hereto, and any purported assignment in violation hereof shall be void
ab initio
. All the terms and provisions of this Agreement shall be binding upon and inure
to the benefit of and be enforceable by the respective heirs and permitted
successors and assigns of Purchaser and Seller.



Governing Law
. This Agreement and the transactions contemplated hereby, and all disputes
between the parties under or related to this Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the Laws of the State of
Nevada, applicable to contracts executed in and to be performed entirely within
the State of Nevada.



Entire Agreement
. The Unit Purchase Agreement, this Agreement and the exhibits hereto and
thereto and all other agreements contemplated by the Unit Purchase Agreement
comprise the entire agreement of the parties with respect to the subject matter
hereof and thereof, and no representations or warranties have been made by
Purchaser or Seller not contained herein or therein, and no statements, written
or oral, made by one of the parties to the other (except as contained or
provided for herein) shall be deemed to have been relied upon by the other.



Counterparts
. This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.



Notices
. All notices and other communications hereunder shall be in writing and shall
be deemed given if delivered personally, faxed (which is confirmed) or mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice). If any such notice or other communication hereunder is mailed
in accordance with the foregoing, a copy, which shall not constitute notice
hereunder, shall be concurrently faxed to the recipient party at the applicable
fax numbers noted below (or at such other fax number for a party as shall be
specified by like notice):



(a) If to Purchaser, to:

Boyd Gaming Corporation
2950 Industrial Road
Las Vegas, NV 89109-1100
Attn: Chief Financial Officer and General Counsel
Fax: (702) 792-7335   with a copy to:   Morrison & Foerster LLP
19900 MacArthur Boulevard
Irvine, CA 92612-2445
Attn: Robert M. Mattson, Jr., Esq.
Fax: 949-251-7438



(b) If to Seller, to

Michael J. Gaughan   Prior to the Closing (as defined in the Unit Purchase
Agreement): c/o Coast Hotels and Casinos, Inc. 4500 West Tropicana Avenue Las
Vegas, NV 89103 Fax: (702) 365-7566   Following the Closing (as defined in the
Unit Purchase Agreement): 9777 Las Vegas Blvd. South Las Vegas, NV 89183 Fax:
(702) 797-8001   with a copy to:   Gibson, Dunn & Crutcher LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
Attn: Karen E. Bertero, Esq.
Fax: (213) 229-6360



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

"PURCHASER"

BOYD GAMING CORPORATION, a Nevada corporation

 

By: /s/ William S. Boyd

Name: William S. Boyd

Title: Chairman and Chief Executive Officer

 

"SELLER"

 

/s/ Michael J. Gaughan

Michael J. Gaughan




--------------------------------------------------------------------------------




EXHIBIT "A"

Title Exception

The shares of common stock of Purchaser currently owned by Seller are subject to
that certain Pledge Agreement, dated as of June 29, 2004, as amended from time
to time, between Seller, Martha P. Gaughan and Bank of America, N.A., as secured
party, as such Pledge Agreement has been modified by that certain Agreement
Regarding Substitution of Collateral and Lien Releases, dated as of July 25,
2006, as amended, by and among Seller, Purchaser, Martha P. Gaughan and Bank of
America, N.A.




--------------------------------------------------------------------------------




EXHIBIT "B"

Assignment Separate from Certificate




--------------------------------------------------------------------------------




ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED ________________ hereby sells, assigns and transfers unto
__________________________ ___________________ (_______) shares of Common Stock
of Boyd Gaming Corporation, a Nevada corporation, standing in the undersigned's
name on the books of said corporation represented by Certificate(s)
No. ____________ herewith, and does hereby irrevocably constitute and appoint
_________________________ attorney to transfer the said stock on the books of
the said corporation with full power of substitution in the premises.

 

Dated: _____________, 2006

Signature ______________________________

 

Signature guaranteed:

______________________________




--------------------------------------------------------------------------------




EXHIBIT "C"

Spousal Consent




--------------------------------------------------------------------------------




Spousal Consent

I hereby consent to the sale of shares of Stock as provided by that certain
Stock Purchase Agreement (the "Agreement") entered into as of ____________,
2006, by and between Michael J. Gaughan ("Seller"), and Boyd Gaming Corporation,
a Nevada corporation ("Purchaser"), including any such shares of Stock in which
I may have a community property interest.

All capitalized terms not defined herein shall have the definitions set forth in
the Agreement.



(Signature of Spouse)

Print Name:


Date: ________________________________




--------------------------------------------------------------------------------


